Citation Nr: 0006504	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chloracne, as a 
result of exposure to herbicide agents.

2.  Entitlement to service connection for soft tissue 
carcinoma, as a result of exposure to herbicide agents.

3.  Entitlement to service connection for breathing problems, 
as a result of exposure to herbicide agents.

4.  Entitlement to service connection for circulatory 
problems, as a result of exposure to herbicide agents.

5.  Entitlement to service connection for neurological 
problems, as a result of exposure to herbicides.

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, appellant's daughter


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
chloracne, soft tissue carcinoma, breathing problems, 
circulatory problems and nerve problems, all claimed as due 
to herbicide exposure, and for PTSD.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of a 
current chloracne disability based on medical diagnosis. 

2.  The record does not contain competent evidence of a 
current soft tissue carcinoma disability based on medical 
diagnosis. 

3.  The record does not contain competent evidence of a 
current respiratory disability based on medical diagnosis. 

4.  The record does not contain competent evidence of a 
current circulatory disability based on medical diagnosis. 

5.  The record does not contain competent evidence of a 
current neurological disability based on medical diagnosis. 

6.  An October 1999 psychiatric evaluation by Bob Winston, 
M.D., and a January 2000 VA psychiatric evaluation, each 
resulted in a diagnosis of PTSD.  

7.  The veteran has submitted statements describing his 
combat experiences during the Vietnam War, which included 
being involve in fire fights with the enemy, transporting 
wounded soldiers, and seeing many dead enemy soldiers.   

8.  The October 1999 PTSD diagnosis from Dr. Winston, as well 
as the January 2000 VA examiner's PTSD diagnosis, were based, 
in part, on the veteran's detailed history of combat related 
stressors during the Vietnam War.    


CONCLUSIONS OF LAW

1.  The claim for service connection for chloracne due to 
herbicide exposure is not well grounded.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for soft tissue 
carcinoma due to herbicide exposure is not well grounded.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for breathing problems 
due to herbicide exposure is not well grounded.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

4.  The claim for service connection for circulatory problems 
due to herbicide exposure is not well grounded.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

5.  The claim for service connection for neurological 
problems due to herbicide exposure is not well grounded.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

6.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Agent Orange exposure claims

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As discussed below, the veteran has failed to submit a well-
grounded claim on any of the Agent Orange exposure issues 
before the Board.  The Court has held that when a claimant 
fails to submit a well grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
the Board finds that this procedural consideration has been 
satisfied.  In particular, the Board notes that the  
statement of the case advises the veteran that there is no 
evidence of a current diagnosed chloracne, soft tissue 
carcinoma, respiratory, circulatory or neurological 
condition.  Moreover, unlike the situation in Robinette, he 
has not put VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
any of his claims on appeal well grounded.

a. chloracne

The Board first considers whether there is evidence of a 
current chloracne disability.  As part of the veteran's 
September 1997 VA examination, the veteran stated that he had 
a skin problem that began two years previously on his 
scrotum.  His subjective complaint was an itching scrotum.  
Upon examination, there was no evidence of any lesions, 
nervous manifestations, or any skin disorder.  In fact, the 
diagnosis was "no skin disorder".  The Board notes that VA 
outpatient treatment records from September 1996 reveal a 
diagnosed dermatitis condition of the ear and face, as well 
as outpatient treatment records from December 1997 that 
reveal further complaints of a groin rash and superficial 
rashes on his face and neck.  The examiner diagnosed the 
condition as an external otitis.  However, there is no 
diagnosis of a chloracne condition in these VA outpatient 
records or in any other records on file.  Furthermore, the 
veteran admitted during his VA Travel Board hearing that he 
does not have evidence of a diagnosed chloracne condition.  
While the Board recognizes that the veteran's claims file 
shows a history of skin problems, there is no evidence of a 
currently diagnosed chloracne condition, or any "other 
acneform disease consistent with chloracne".  38 C.F.R. 
§ 3.309(e).  Thus, the presumptive service connection 
regulations found in 38 C.F.R. §§ 3.307 and 3.309 are 
inapplicable to this appeal.  The Board finds that veteran's 
claim for service connection for chloracne due to herbicide 
exposure is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); see Caluza, supra.  

b. soft tissue carcinoma

The Board looks to evidence of a current soft tissue 
carcinoma disability, and finds that no such evidence exists.  
The September 1997 VA examination revealed no problems with 
the digestive system except for a subcutaneous lipoma just 
below the xiphoid in the right lower quadrant that is fully 
moveable.  The lymphatic and hemic, genitourinary and 
endocrine systems were also normal.  The diagnosis was "no 
physical disease".  There is no evidence from this 
examination that indicates the presence of a soft tissue 
carcinoma.  The veteran admitted during his July 1999 Travel 
Board hearing that he does not have a currently diagnosed 
soft tissue carcinoma condition.  Thus, without an existing 
soft tissue carcinoma condition, the presumptive service 
connection regulations found in 38 C.F.R. §§ 3.307 and 3.309 
are inapplicable to this appeal.      

As the veteran has presented no competent evidence of a 
currently diagnosed soft tissue carcinoma disability, his 
service connection claim for this condition due to exposure 
to herbicide agents is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza, 7 Vet. App. at 506.

c. breathing problems 

As for evidence of a current breathing disability, the 
September 1997 VA examination revealed normal nose, sinuses, 
mouth and throat.  A trachea and bronchi examination revealed 
that the veteran complained of shortness of breath, even at 
rest.  Upon examination, there was no evidence of cor 
pulmonale, asthma, cyanosis or clubbing of extremities, 
productive cough or sputum, or infectious disease.  A chest 
X-ray and pulmonary function tests were normal.  The 
diagnosis was "no disease of the trachea/bronchi or 
respiratory system."  While the Board acknowledges that the 
veteran uses a nebulizer and inhaler for his shortness of 
breath, as he described in his June 1998 Appeal to the Board 
(VA Form 9) and as presented during his Travel Board hearing 
by his wife and daughter, this evidence falls short of the 
requirement of a specifically diagnosed respiratory 
disability, as provided by a competent medical authority.  
Therefore, despite the veteran's complaints of shortness of 
breath, there is no currently diagnosed respiratory 
condition.  Thus, without an existing respiratory condition, 
specifically respiratory cancer, the presumptive service 
connection regulations found in 38 C.F.R. §§ 3.307 and 3.309 
are inapplicable to this appeal.      

As the veteran has presented no competent evidence of a 
currently diagnosed respiratory disability, his service 
connection claim for this condition due to exposure to 
herbicide agents is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza, 7 Vet. App. at 506.         

d. circulatory problems

Regarding a current circulatory disability, the veteran 
complains that he has poor circulation.  During his Travel 
Board hearing, his wife and daughter described how the 
veteran will get cold hands and feet and loss of color in his 
feet, often associated with incidents of sleep disturbances 
and psychiatric problems.  They explained how the veteran 
underwent circulatory tests but no disability was found.  As 
part of his September 1997 VA examination, the veteran's 
cardiovascular system was found to be normal, even though the 
veteran complained that "his vessels need to be warmed up" 
and that his circulation is poor.        

A review of the entire record does not reveal any evidence of 
a diagnosed circulatory disability.  The veteran's 
circulation complaints, while not disputed by the Board, do 
not satisfy the requirement of a diagnosed medical condition 
from a competent medical authority.  Thus, as the veteran has 
presented no competent evidence of a currently diagnosed 
circulatory disability, his service connection claim for this 
condition due to exposure to herbicide agents is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza, 7 Vet. 
App. at 506.           


e. neurological problems

As for evidence of a current disability, the veteran 
complains of "nerve problems", without further 
clarification.  The Board will address the existence of any 
current neurological disorder, and not address the issue as a 
psychiatric "nervous condition", as the following section 
dealing with the veteran's PTSD claim encompasses this type 
of claim.  The September 1997 VA examination report indicates 
that the veteran's neurological system is normal.  As 
previously stated, the diagnosis from this examination was 
"no physical disease".  A review of the record does not 
find any evidence of any specific neurological problems, let 
alone a confirmed diagnosis of a neurological condition.  
Thus, as the veteran has presented no competent evidence of a 
currently diagnosed neurological disability, his service 
connection claim for this condition due to exposure to 
herbicide agents is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza, 7 Vet. App. at 506.                

	II.  PTSD

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board first looks for evidence of a current disability, 
based on a medical diagnosis.  An October 1999 psychiatric 
evaluation conducted at Acadiana Partial Hospital by Bob 
Winston, M.D. included a detailed report of the veteran's 
account of combat service during the Vietnam War.  Dr. 
Winston examined the veteran and, using criteria from the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed., revised, 1994), or DSM-
IV, concluded, that the veteran had a diagnosed PTSD 
condition.  Furthermore, a January 2000 VA Mental Health 
Clinic psychiatric evaluation resulted in a diagnosis of 
severe PTSD.  

As for evidence of the incurrence or aggravation of a disease 
or injury during active military service, the Board finds 
that this element also has been satisfied.  For PTSD claims, 
lay evidence of an inservice stressor is the equivalent of 
inservice incurrence or aggravation of a disease.  See Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).  Furthermore, lay 
evidence is presumed to be credible for purposes of a well 
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  In this case, the veteran has detailed his combat 
history to Dr. Winston as part of his October 1999 
psychiatric evaluation, as well as in numerous statements 
submitted to VA since his initial PTSD claim in August 1997.  
In essence, the veteran has described several occasions 
during the Vietnam War when he came under small arms and 
mortar fire, as well as being involved in fire fights with 
the Vietcong, and finding dead bodies while on listening 
posts.  The veteran also explained that he helped transport 
wounded soldiers to medical facilities.      

Finally, the Board finds that the evidence reveals competent 
medical nexus evidence concerning his PTSD condition.  Dr. 
Winston's October 1999 report includes a detailed history of 
the veteran's account of combat related stressors as the 
basis of his PTSD diagnosis.  Additionally, the January 2000 
VA psychiatric evaluation references a similar history of 
Vietnam-related stressors. 
 

ORDER

Entitlement to service connection for chloracne, soft tissue 
carcinoma, breathing problems, circulatory problems, and 
neurological problems, all claimed as a result of exposure to 
herbicide agents, is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed on the veteran's PTSD claim.  In particular, the 
Board notes that the veteran described the duties he 
performed while on active service in Vietnam, including the 
transportation of wounded soldiers, manning of machineguns 
during motorized convoys, participating in listening posts 
that brought him under crossfire, and seeing many dead enemy 
soldiers on defensive perimeters.  However, the Board is 
mindful of the fact that service connection for PTSD 
requires, among other things, credible supporting evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. § 3.304(f).  Unless the stressors are combat 
related, the veteran's account is not sufficient to satisfy 
this PTSD service connection element.  See Cohen v. Brown, 10 
Vet. App. 128, 142-150 (1997). 

The Board notes that the veteran's service records indicate 
that he worked as a heavy truck driver, with no specific 
documented evidence of combat service or combat citations and 
awards.  However, he did receive the Vietnam Campaign Medal 
in addition to the Vietnam Service Medal.  The Board notes 
that the RO has not previously submitted information 
regarding his alleged stressors to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group (ESG)).  The Board highlights the RO's duties to 
fulfill its obligations to develop stressor information 
provided by the veteran.   

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:
 
1.  The RO should seek verification of 
the stressors reported by the veteran.  
If necessary, the veteran should be 
requested to provide more specific 
information concerning the claimed 
stressors described previously.  The 
veteran should be advised that he must 
provide specific information 
concerning the events, dates, places, 
persons involved, and units involved 
for a meaningful search for, and 
verification of, stressor information.  
Information should be forwarded to the 
USASCRUR for verification of the 
events claimed as stressors by the 
veteran.  If the record does not 
contain adequate information to refer 
to the USASCRUR for stressor 
verification, the reason for the 
failure to refer the matter should be 
noted in the record. 

2.  The RO should review the claim for 
service connection for PTSD.  The RO 
should also include the additional 
evidence submitted by the veteran 
since the certification of his appeal.  
If the decision remains adverse to the 
appellant in any respect, he and his 
representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should thereafter be returned 
to the Board for further 
consideration, as warranted.

The veteran need take no action until he is so informed.  He 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purpose of this REMAND is to obtain 
additional evidence.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

The veteran is hereby notified that it is the veteran's 
responsibility to cooperate in the development of the case, 
including to report for an examination if one is scheduled, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999); see Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




